Case 17-12128 Doc 53 Filed 09/10/19 Entered 09/10/19 16:04:07 Main Document Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA
         IN RE:    RITA LARKINS PETERS                             CASE NO. 17-12128
                                                                   SECTION B
                   DEBTOR                                          CHAPTER 13
   ****************************************************
                                         CONSENT ORDER
          Considering the Motion for Relief from Stay (the “Motion”) (P-46) filed by SN Servicing

   Corporation, as servicer for U.S. Bank Trust National Association as Trustee of the Chalet Series

   III Trust, proper notice having been given, a hearing have been scheduled for August 7, 2019 and

   continued to September 11, 2019 and by consent of the parties, the stay is modified by the terms

   of this Order. As of the hearing date, the post-petition delinquency is itemized as follows:

   1.   5 Post-Petition Installments of $1,511.17 each due for
        May 1, 2018 to September 1, 2018 ………………………………………                              $7,555.85

   2.   3 Post-Petition Installments of $1,590.07 each due for
        October 1, 2018 to December 1, 2018 ……………………………………… $4,770.21

   3.   9 Post-Petition Installments of $1,557.19 each due for
        January 1, 2019 to September 1, 2019. ………………………………………$14,014.71

   4.   Attorney Fee ……………………………….……………………………..                                           500.00

   5.   Court Cost …………………………………………………………….                                               181.00

   6.   Suspense Balance ……………………………………………………..                                        (1,147.55)

                                                        TOTAL                        $25,874.22

          IT IS ORDERED that Debtor will pay the sum of $10,000.00 within fifteen (15) days

   from the entry of this Order thereby reducing the post-petition delinquency to $15,874.22. If SN

   Servicing Corporation does not receive $10,000.00 within the fifteen (15) days, then said event

   will constitute a default of this Order, and SN Servicing Corporation shall provide Debtor and

   Debtor’s counsel with notice of default and fourteen (14) days right to cure. Should the default
Case 17-12128 Doc 53 Filed 09/10/19 Entered 09/10/19 16:04:07 Main Document Page 2 of 3


   not be cured within the fourteen (14) days, the Court shall lift the stay upon the presentation of

   an affidavit of default executed by a representative of SN Servicing Corporation.

          IT IS FURTHER ORDERED that the Debtor shall cure the remaining post-petition

   delinquency of $15,874.22 by paying eleven (11) equal monthly installments of $1,322.85 and a

   twelfth (12th) and last monthly installment of $1,322.87 directly to SN Servicing Corporation

   beginning October 1, 2019 and ending September 1, 2020. This amount is in addition to the

   regular monthly payment. If SN Servicing Corporation does not receive the additional payment

   or any part thereof within thirty (30) days of its due date, which is the first (1st) of the month,

   then said event will constitute a default of this Order, and SN Servicing Corporation shall

   provide Debtor and Debtor’s counsel with notice of default and fourteen (14) days right to cure.

   Should the default not be cured within the fourteen (14) days, the Court shall lift the stay upon

   the presentation of an affidavit of default executed by a representative of SN Servicing

   Corporation.

          IT IS FURTHER ORDERED that Debtor shall pay the ongoing post-petition payments

   timely as they come due directly to SN Servicing Corporation commencing with the October 1,

   2019 payment. Should SN Servicing Corporation not receive a regular post-petition payment on

   its due date, which is the first (1st) of the month, and thirty (30) days lapse without receipt of the

   payment, then said event will constitute a default of this Order, and SN Servicing Corporation

   shall provide Debtor and Debtor’s counsel with notice of default and fourteen (14) days right to

   cure. Should the default not be cured within the fourteen (14) days, the Court shall lift the stay

   upon the presentation of an Affidavit of Default executed by a representative of SN Servicing

   Corporation.

          IT IS FURTHER ORDERED that should this case be converted to any other Chapter of

   the Bankruptcy Code, this Order shall survive conversion. This order shall survive one (1) year
Case 17-12128 Doc 53 Filed 09/10/19 Entered 09/10/19 16:04:07 Main Document Page 3 of 3


   after entry of this order, or until this case is dismissed, if the dismissal occurs prior to the passage

   of the one (1) year period referenced herein.

           IT FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

           New Orleans, Louisiana, September 10, 2019.



                                                           Hon. Jerry A. Brown
                                                           U.S. Bankruptcy Judge


   Submitted by:                                      READ and AGREED:

   /s/ Tabitha Mangano                                 /s/ Timothy P. Kirkpatrick
   Tabitha Mangano (No. 32569)                         Timothy P. Kirkpatrick (No. 20251)
   JACKSON & McPHERSON, L.L.C.                         Attorney for Debtor
   1010 Common Street, Suite 1800                      3501 N. Causeway Blvd. Suite 750
   New Orleans, Louisiana 70112                        Metairie, Louisiana 70002
   504-581-9444                                        504-828-3311
